Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 5 November 2020.
ALLOWABLE SUBJECT MATTER
Claim 6-20,26-40 and 63-64 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 41-58 allowed.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 21-25, 59-62 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated O (US PG PUB No. 20200294575)
As per claim 1, a processing-in-memory (PIM) device comprising: 
a plurality of storage regions configured to include a first group of storage regions and a second group of storage regions (see FIG 5: BG0, BG1): and 
a plurality of multiplication/accumulation (MAC) operators configured to communicate with the first group of storage regions and the second group of storage regions through a global data input/output (GIO) line (see FIG 12: 611a, 612a, [0096]),
wherein a first storage region corresponding to a storage region of the first group of storage regions, a second storage region corresponding to a storage region of the second group of storage regions (see FIG 12B: BANK 0,1 AND BANK 4,5), and 
a first MAC operator corresponding to a MAC operator of the plurality of MAC operators constitute a MAC unit, and wherein the first MAC operator is configured to receive first is data and second data from the first and second storage regions (see FIG 6: BANK 0, BANK 1), respectively, through the GIO line to perform a MAC arithmetic operation of the first and second data and to output a result of the MAC arithmetic operation (see FIG 6: 420 and [0066])
As per claim 2, the PIM device of claim 1, 
wherein the first group of storage regions includes odd- numbered storage regions among the plurality of storage regions, wherein the second group of storage regions includes even- numbered storage regions among the plurality of storage regions,  wherein the first storage region and the second storage region are disposed adjacent to each other in a column and correspond to one of the odd-numbered storage regions and one of the even- numbered storage regions, respectively (see FIG 5: BG0, BG1 and [0060]).
As per claim 3, the PIM device of claim 1, 
wherein the number of storage regions in the first group of storage regions, the number of storage regions in the second group of storage regions, and the IO number of the MAC operators are equal to one another (see FIG 5: BG0, BG1 and [0060]).
As per claim 4, the PIM device of claim 1, 
wherein the PIM device is configured to sequentially transmit the first data outputted from the first storage region and the second data outputted from the second  storage region through the GIO line (see FIG 10A: BGIO and [0069])
As per claim 5, the PIM device of claim 1, 
wherein the PIM device is configured to perform the MAC arithmetic operation as a deterministic MAC arithmetic operation during a predetermined fixed time in response to an external command requesting a MAC calculation (see FIG 4: CMD/ADD_PE and [0057], [0097])
As per claim 21, a processing-in-memory (PIM) device comprising: 
a plurality of storage regions configured to include a first group of storage regions and a second group of storage regions (see FIG 5: BG0, BG1); and 
a plurality of multiplication/accumulation (MAC) operators configured to communicate with the first group of storage regions through a first bank input/output (BIO) line and configured to communicate with the second group of storage regions through a second BIO line (see FIG 12: 611a, 612a, [0096]), 
wherein a first storage region corresponding to a storage region of the first group of storage regions, a second storage region corresponding to a storage region of the second group of storage regions (see FIG 5: Bank, and [0068]), and 
a first MAC operator corresponding to a MAC operator of the plurality of MAC operators constitute a MAC unit, and wherein the first MAC operator is configured to receive first data from the first storage region through the first BIO line and to receive second data from the second storage region through the second BIO line (see FIG 6: BANK 0, BANK 1).  and configured to perform a MAC arithmetic operation of the first and second data to output a result of the MAC arithmetic operation (see FIG 6: 420 and [0066])
As per claim 22, the PIM device of claim 21, 
wherein the first group of storage regions includes odd- numbered storage regions among the plurality of storage regions, wherein the second group of storage regions includes even- numbered storage regions among the plurality of storage regions, and wherein the first storage region and the second storage region are disposed adjacent to each other in a column and correspond to one of the odd-numbered storage regions and one of the even- numbered storage regions, respectively (see FIG 5: BG0, BG1 and [0060]).
As per claim 23, the PIM device of claim 21, 
wherein the number of storage regions in the first group of storage regions, the number of storage regions in the second group of storage regions, and the number of the MAC operators are equal to one another (see FIG 5: BG0, BG1 and [0060]).
As per claim 24, the PIM device of claim 21, 
wherein the PIM device is configured to sequentially transmit the first data outputted from the first storage region and the second data outputted from the second storage region through the first BIO line and the second BIO line (see FIG 10A: BGIO and [0069])
As per claim 25, the PIM device of claim 21,
 wherein the PIM device is configured to perform the MAC arithmetic operation as a  deterministic MAC arithmetic operation during a predetermined fixed time in response to an external command requesting a MAC calculation  (see FIG 4: CMD/ADD_PE and [0057], [0097])
As per claim 59, a processing-in-memory (PIM) device comprising: 
a data storage region including a plurality of storage regions (see FIG 5: BG0, BG1); and
an arithmetic circuit including a plurality of muliplication/faccumulation (MAC) operators (see FIG 12: 611a, 612a, [0096]), 
wherein a first storage region and a second storage region among the plurality of storage regions, and a first MAC operator among the plurality of the MAC operators constitute a MAC unit (see e.g., FIG 12B: CH1 and [0100]), and
 wherein the first MAC operator is configured to receive first data and second data from the first and second storage regions, respectively (see FIG 6: BANK 0, BANK 1)., to perform a MAC arithmetic operation of the first and second data and to output a result of the MAC arithmetic operation (see FIG 6: 420 and [0066])
As per claim 60, the PIM device of claim 59, 
wherein the first storage region and the second storage region comprise a first memory bank and a second memory bank, respectively, and wherein the first memory bank and the second memory bank are disposed adjacent to each other in a column (see FIG 5: BG0, BG1 and [0060]).
As per claim 61, the PIM device of claim 59, 
wherein the first storage region and the second storage region comprise a memory bank and a buffer memory, respectively (see [0076])
As per claim 62, the PIM device of claim 59, 
wherein the PIM device is configured to perform the MAC arithmetic operation as a deterministic MAC arithmetic operation during a predetermined fixed time in response to an external command requesting a MAC calculation  (see FIG 4: CMD/ADD_PE and [0057], [0097])
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200193277: MAC operations on a memory device with a page buffer.
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137